Citation Nr: 0942614	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss, and if so whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from April 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a previous denial for 
service connection for hearing loss, and denied the Veteran's 
claim for service connection for tinnitus.

The issue of entitlement to service connection for bilateral 
hearing loss was previously denied by way of a July 1989 
rating decision.  The Veteran submitted a notice of 
disagreement with the decision in November 1989, was issued a 
Statement of the Case, and perfected his appeal by way of a 
January 1990 VA Form 9.  In March 1990, the Veteran withdrew 
his appeal, and the matter became final.

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in July 1989, the RO 
denied a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Evidence received since the July 1989 rating decision 
regarding the Veteran's hearing loss includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
bilateral hearing loss.



CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim for 
service connection for bilateral hearing loss has been 
received, and the Veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
that his claim was previously denied because there was no 
evidence of hearing loss in the Veteran's service treatment 
records.  The notice also informed the Veteran of the 
evidence VA had in its possession, the evidence VA was 
responsible for obtaining, and what evidence the Veteran 
should submit.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the element 
required to establish service connection that were found 
insufficient in the previous denial.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records (STRs).  In March 2009, the RO made 
a formal finding that the Veteran's complete STRs were not 
available for review, indicating that the RO had followed all 
procedures available to obtain the Veteran's records and had 
been unsuccessful.  The Veteran submitted private medical 
records addressing the etiology of the Veteran's hearing 
loss, as well as statements from two friends indicating that 
the Veteran's hearing loss began during service.  The Veteran 
did not request a hearing in conjunction with his appeal.  As 
discussed below, the issue of entitlement to service 
connection for hearing loss is being remanded for an 
examination.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in January 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for bilateral 
hearing loss in July 1989.  The RO based its denial on the 
fact that hearing loss was not shown in the Veteran's service 
treatment records.  

Since the RO's July 1989 denial of the Veteran's claim, the 
Veteran has submitted private medical records showing a 
diagnosis hearing loss, which included the finding that 
"[t]here's no doubt that a significant part of his hearing 
loss may be due to loud noise exposure in the military."  
Additionally, the Veteran submitted statements from two 
friends indicating that the Veteran did not appear to have 
hearing loss prior to service, but that they noticed changes 
in the Veteran's hearing after he completed active duty.  

This evidence constitutes new and material evidence, and 
requires that the claim for service connection for bilateral 
hearing loss be reopened.  The evidence relates to an 
unestablished fact necessary for service connection: hearing 
loss during service.  Therefore, the Board finds that the 
Veteran's previously-denied claim for service connection for 
bilateral hearing loss must be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for bilateral hearing 
loss, the claim for service connection for bilateral hearing 
loss is reopened.


REMAND

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus must be remanded for a new 
examination.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  

Currently, although the Veteran appears to have hearing loss, 
the only audiometric testing results available for the 
Veteran are from a private December 1986 examination report.  
This is insufficient to determine if the Veteran has a 
hearing loss disability for VA purposes.  

Additionally, if the Veteran has a current hearing loss 
disability, there is not an adequate opinion concerning the 
etiology of his disability.  The only medical opinion on 
record concerning the Veteran's hearing loss is a January 
2007 letter from Dr. R.N.  Dr. R.N. diagnosed the Veteran 
with profound hearing loss in the left ear and a moderate to 
severe to profound hearing loss in the right ear.  Dr. R.N. 
noted that the Veteran had loud noise exposure in service, 
but also that subsequent to service, the Veteran had noise 
exposure when working in coal mines (during which he used ear 
protection sometimes), driving heavy equipment, hunting, and 
using chainsaws and power saws.  It was Dr. R.N.'s opinion 
that "[t]here's no doubt that a significant part of his 
hearing loss may be due to loud noise exposure in the 
military," but that "without having audiograms done pre and 
post exposure, it's impossible to narrow that down any 
further at this point."

Unfortunately, the RO was not able to obtain all of the 
Veteran's STRs, and the Veteran's file does not have the 
Veteran's separation examination report to provide objective 
evidence of whether the Veteran had a hearing loss disability 
when he separated from service.  The Board notes that the 
Veteran scored 15/15 on the whisper voice test for both ears 
upon entry into the Air Force, but there are no subsequent 
records concerning audiometric testing in his file.  There 
are records, however, indicating that the Veteran's primary 
military occupational specialty was as a heavy machinery 
operator.  

Two of the Veteran's friends submitted statements that the 
Veteran did not demonstrate difficulty hearing prior to 
service, but upon return from active duty, the Veteran 
frequently asked his friends to repeat what they had said.

Dr. R.N. also diagnosed the Veteran with tinnitus, but did 
not provide a likely etiology of the tinnitus.  

Based on this evidence, the Board is unable to make a 
determination as to whether service connection for hearing 
loss and tinnitus is warranted.  Therefore, on remand, the RO 
should schedule the Veteran for a hearing loss and tinnitus 
examination.  The examiner should review the Veteran's claims 
file, as well as this remand, and request that the Veteran 
provide a history noise exposure, as well as the timing of 
the beginning of his hearing loss and tinnitus.  The examiner 
should then provide a complete hearing loss and tinnitus 
examination for the Veteran.  The examiner should opine 
whether it is at least as likely as not that the Veteran's 
hearing loss and tinnitus began during service, were caused 
by noise exposure experienced during service, or began within 
one year of separation from service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a hearing loss and tinnitus examination.  
The examiner should review the Veteran's 
claims file, as well as this remand, and 
should note in the examination report that 
the review was completed.

The examiner should request that the 
Veteran provide a history noise exposure, 
as well as an account of the timing of the 
beginning of his hearing loss and 
tinnitus.  The examiner should then 
provide a complete hearing loss and 
tinnitus examination for the Veteran, to 
include testing of puretone threshold 
levels and the Maryland CNC test.  

The examiner should opine whether it is at 
least as likely as not that the Veteran's 
hearing loss and/or tinnitus began during 
service, were caused by noise exposure 
experienced during service, or began 
within one year of separation from 
service.  A full and complete rationale is 
requested for all opinions expressed by 
the examiner.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


